Citation Nr: 1413507	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a low back injury.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a left wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been submitted to reopen claims of entitlement to service connection for a low back injury and for a left wrist injury.  Thereafter, jurisdiction of the Veteran's claims was transferred to the Wichita RO.  

The Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  Id.

The issue of entitlement to service connection for residuals of a low back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By September 2007 rating decision, the RO denied entitlement to service connection for a wrist injury, essentially based on findings that there was no showing of treatment for or diagnosis of a wrist injury in service and no showing that a current wrist disorder was incurred in or caused by service.  The RO also found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for low back pain (claimed as low back injury), essentially based on findings that there was no showing of a link between a current low back disability and service.  The Veteran was notified of the September 2007 rating decision, but did not appeal, and that rating decision became final.  It is the last final disallowance of those claims. 

2.  Evidence was received, since the RO's September 2007 rating decision, which is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a low back injury.

3.  Evidence added to the record, since the RO's September 2007 rating decision, includes duplicative evidence and evidence that was not previously submitted to agency decisionmakers, but which does not relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of a left wrist injury. 


CONCLUSIONS OF LAW

1.  The September 2007 RO rating decision, which denied service connection for a wrist injury, and which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for low back pain (claimed as back injury), is the last final disallowance of those claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002). 

2.  Evidence received since the September 2007 RO rating decision is new and material as to the request to reopen the claim for service connection for residuals of a low back injury; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  With regard to the left wrist claim, new and material evidence has not been received since the final September 2007 RO rating decision, and the claim for entitlement to service connection for residuals of a left wrist injury may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2009 that fully addressed the notice elements in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and his and VA's respective duties for obtaining evidence.  The Board also notes that in the October 2009 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has residuals of a left wrist injury related to service.  In this case, however, a VA medical opinion is not required under 38 U.S.C. § 5103A(a), as new and material evidence has not been received to reopen the claim.

Additionally, in February 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the February 2012 hearing, the undersigned Acting Veterans Law Judge enumerated the issues on appeal, and information was also solicited regarding the circumstances of the Veteran's left wrist injury, the nature of his current disability, and his history of post-service treatment for the residuals of the left wrist injury, to include whether there were any outstanding medical records available demonstrating an earlier diagnosis.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any available evidence that might not have been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

The Board also notes that in the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish the claim that were found insufficient in the previous denial.  In this case, in the aforementioned letter dated in October 2009, the Veteran was informed of the evidence necessary to reopen the claim for service connection and of the necessity of presenting new and material evidence along with that definition.  Thus, the notice provided to the Veteran complied with the VCAA and subsequent interpretive authority, and that he has not been prejudiced by the notice and assistance provided.

Further, VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records, and as noted above a VA examination was not scheduled.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Moreover, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95 (1993); Justus v. Principi, 3 Vet. App. 510 (1992). 

1. Residuals of a Low Back Injury

By February 1994 rating decision, the RO denied service connection for a back injury, essentially based on findings that the back contusion in service was acute and transitory, without permanent residuals, and that the Veteran's current back pain was not shown to be related to service.  The Veteran did not appeal this decision, and it became final. 

By November 2002 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for service connection for low back pain (claimed as back injury), essentially based on findings that a current back condition was not shown to be caused by or related to service.  The Veteran did not appeal this decision, and it became final. 

By September 2007 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for low back pain (claimed as low back injury), essentially based on findings that there had been no showing of a link between a current low back disability and service.  The Veteran was notified of the September 2007 rating decision, but did not appeal, and that rating decision became final.  It is the last final disallowance of the claim. 

The evidence of record at the time of the September 2007 RO rating decision included the Veteran's service treatment records (STRs), VA treatment records, and lay statements from the Veteran, his sister, and two friends.  

STRs showed that the Veteran was seen for a possible back injury, after being transported to the emergency room by ambulance after tripping and falling down the stairs.  The assessment was contusion.  In August 1978, the Veteran was seen for back problems again, and physical examination showed full range of motion without abnormality noted.  

VA treatment records showed that in January 1994, the Veteran was hospitalized for hearing voices.  An x-ray of the lumbar spine at that time showed sclerotic changes on the L3-L4 level, and he was referred for an orthopedic consultation for his chronic lower back pain.  

In a statement dated in June 2007, J.R.B. reported that in August 1978, he visited the Veteran in service, and that at that time the Veteran informed him that he had fallen down some stairs, hurt his back and wrist, and was getting an early discharge due to his injury.  J.R.B. also claimed that since August 1978, the Veteran had complained about his back and wrist.

In a statement dated in June 2007, the Veteran's sister, P.L., reported that before service the Veteran was physically active and loved sports, but that after service, he complained often of pain in his back and wrist.  

In a statement dated in June 2007, E.P., a friend of the Veterans since middle school, reported that before service the Veteran was an active and healthy individual, but when he came back from service, he complained constantly of an injury to his back and wrist that he sustained when he fell down some stairs in boot camp.  E.P. also reported that the Veteran's back and wrist pain kept them from enjoying activities that they had become accustomed too, and that the Veteran's condition had gotten increasingly worse over the years.  

In a statement dated in May 2007, the Veteran reported that in July 1978 while in basic training at Fort Sill, he was thrown down a flight of stairs by three platoon mates, and reported suffering pain in his back.    

Evidence submitted subsequent to the September 2007 RO rating decision includes additional VA treatment records, private treatment records, and testimony and statements from the Veteran.  

In a private medical record from Dr. Barker, dated in September 2009, it was noted that the Veteran was seen for chronic low back pain, which was noted to be intermittent with an acute exacerbation.  He reported having back pain since 1978, which happened while he was in the military and thrown down some stairs.  An MRI from 2006 was noted to show mild spondylosis in the lumbar spine and a disc protrusion at L4/5.  A physical examination was essentially negative, and the assessment was low back pain.  Dr. Barker indicated that the Veteran did not have a history of any other injury to his back, and believed that his low back pain and changes on the MRI were associated with his fall in 1978.  

After reviewing the evidence submitted since September 2007, the Board concludes that new and material evidence has indeed been submitted.  The June 2009 treatment record, with Dr. Barker's opinion, is new, in that it was not previously submitted or considered, and is not cumulative of evidence previously considered.  Further, Dr. Barker's opinion directly addresses the previous evidentiary defect; the lack of any competent medical evidence linking a current condition to service.  The Board therefore finds that new and material evidence has been submitted since the RO's September 2007 rating decision; thus, the claim for service connection for residuals of a low back injury, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

2. Residuals of a Left Wrist Injury

By September 2007 rating decision, the RO denied entitlement to service connection for a wrist injury, essentially based on findings that there was no showing of treatment for or diagnosis of a wrist injury in service and no showing that a current wrist disorder was incurred in or caused by service.  The Veteran was notified of the September 2007 rating decision, but did not appeal, and that rating decision became final.  It is the last final disallowance of the claim. 

The evidence of record at the time of the September 2007 RO rating decision included the Veteran's service treatment records (STRs), VA treatment records, and lay statements from the Veteran, his sister, and two friends.  As noted above, STRs showed that the Veteran was seen for a possible back injury, after falling down the stairs, and the assessment was contusion.  

A VA x-ray dated in June 2006 showed old non-united fracture with pseudoarthritis involving the left scaphoid with associated degenerative changes.

In statements dated in June 2007, two of the Veteran's friends and his sister basically all reported that the Veteran complained of wrist pain after service.  

In a statement dated in May 2007, the Veteran reported that in July 1978 while in basic training at Fort Sill, he was thrown down some stairs by three platoon mates, and reported he suffered pain in his back and that his wrist was broken due to the fall.  He claimed the wrist bone never healed, was placed on the injured reserve, and was then given an honorable discharge with no medical follow-up.  He claimed he suffered tremendously because of these injuries, and still did to this day.  

Evidence submitted subsequent to the September 2007 RO rating decision includes additional VA treatment records, private treatment records, and testimony and statements from the Veteran.  

VA treatment records show that the Veteran continued to complain of wrist pain, and that his medical problem list included sprains and strains of the wrist and hand.  In August 2009, he was noted to have a history of wrist pain, old non-united fracture of the scaphoid, and now with some arthritis.  An x-ray was to be taken and he was to follow-up with an orthopedic hand consultation.  In an addendum, it was noted that the Veteran did not get an x-ray of the left hand, and a consultation with orthopedic hand could not be done until the x-ray was accomplished. 

In February 2012, the Veteran testified that his wrist symptoms started years after service, when he started playing basketball and realized there was a bone broke.  He testified he did not remember his wrist being broke from the accident in service, but filed a claim because he knew there had been no other accident.  He testified that the VA doctors told him that he had an old injury, 

After reviewing the evidence submitted since September 2007, the Board concludes that new and material evidence has not been submitted.  Although additional VA treatment records were added to the claims folder since the September 2007, and some deal with the Veteran being seeing for left wrist pain, these VA records, while new, are not material because such evidence, while continuing to acknowledge the Veteran's current complaints of wrist pain, do not include competent medical evidence suggesting that a current left wrist condition had an onset in or is related to the Veteran's period of active service.  The new evidence in this case as it relates to the left wrist not only does not address the bases on which the claim has been previously denied, but such evidence would not reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, supra. 

With regard to the Veteran's statements, the Board notes that he has essentially contended that his current left wrist condition and complaints are related to the accident in service when he fell down some stairs.  While the Veteran's statements are presumed credible, these are the same assertions that were made at the time of the previous final denial in September 2007, and are therefore merely cumulative of previously considered evidence.  He is also not shown to have expertise in diagnosing a current left wrist disability, or in relating any current left wrist condition to service.  While the Veteran is certainly competent to report his left wrist symptoms and experiences in service, as a layperson, without the appropriate medical training or expertise, he is not competent to render a probative opinion on a medical matter, to include whether he has a current left wrist disability that might be related to service.  Kahana v. Shinseki, supra.  Accordingly, where, as here, the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the Board concludes that new and material evidence to reopen the claim for service connection for a left wrist disorder has not been received. 


ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection for residuals of a low back injury having been received, the Veteran's appeal is granted to this extent only. 

New and material evidence sufficient to reopen the previously denied claim for service connection for residuals of a left wrist injury has not been received, and the appeal is denied. 


REMAND

The Veteran essentially contends that he has had low back symptoms, including pain, since service, resulting from an accident in service where he was reportedly accidently pushed down some stairs by fellow service members. 

After reviewing the record, the Board concludes that further development is needed to address the reopened claim of entitlement to service connection for residuals of a low back injury.  Because the medical evidence is unclear as to the nature and probable etiology of any current low back disorder for the Veteran, the Board finds that, pursuant to VA's duty to assist a veteran, a VA examination is necessary to decide this claim.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the Veteran's disability "may" be associated with his service is a low threshold.  Id. Thus, in light of the foregoing and considering the record on appeal, the Board finds that a VA examination/opinion is in order to address whether the Veteran has a low back disorder that may be related to service.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, supra.  In the report, the VA examiner must acknowledge and discuss the Veteran's report of having low back symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of any current low back disorder.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should note that such review was accomplished. 

a.  The examiner should opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current low back disorder had an onset in or is causally related to the Veteran's service, to include the accident where he fell down some stairs; or whether such a relationship is unlikely (i.e., less than a 50 percent probability).  In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's low back symptoms he has reported experiencing since service.

b. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and the examiner should clearly and specifically so specify, along with an explanation as to why that is so.  

2. Once the above-requested development has been completed, the claim must be readjudicated.  If any decision remains denied, the Veteran and his representative must be provided with an appropriate SSOC, and opportunity to respond, and the case must then be returned to the Board if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


